RONEY, Circuit Judge
(concurring in part and dissenting in part):
I concur in sections I and II of the majority’s opinion.
I respectfully dissent from the decision in section III that plaintiff has a 42 U.S. C.A. § 1985(3) cause of action against his employer and labor union for the termination of his employment because he filed for bankruptcy.
The decision runs contrary to precedent which this panel is bound to follow under our policy of not overruling prior decisions except en banc. Jacobson v. Industrial Foundation of Permian Basin, 456 F.2d 258 (5th Cir. 1972), denied a § 1985(3) cause of action when the defendants allegedly deprived plaintiff of employment by placing his name on a blacklist because he had filed workmen’s compensation claims. The Court noted that he was not a member of a racial minority and that there was nothing in the record to support a contention that “he has filed a class action or that such a class exists.” The Court relied on Griffin v. Breckenridge, 403 U.S. 88, 91 S.Ct. 1790, 29 L.Ed.2d 338 (1971), holding that “Griffin disposes of the issues here involved contrary to the contentions of Jacobson.” 456 F.2d at 259. So it is here. The case before us and Jacobson are very similar. Both are without racial implications and there was no attempt in either case to allege a class protected by § 1985(3).
Although I have serious doubts about turning 42 U.S.C.A. § 1985(3) into a “general federal tort law,” an interpretation clearly avoided by the Supreme Court in Griffin v. Breckenridge, supra, and in creating a federal cause of action against persons who give commercial effect to a filing in bankruptcy, I think the panel should not finally decide these matters now. These issues were neither briefed nor argued before the panel. Faithful adherence to Jacobson forecloses their consideration in this case except by the Court en banc.
PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
Before BROWN, Chief Judge, WISDOM, GEWIN, THORNBERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, DYER, MORGAN, CLARK, RONEY, GEE, and TJOFLAT, Circuit Judges.
BY THE COURT:
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that the cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed. The Clerk will specify a briefing schedule for the filing of supplemental briefs.